2019 IL 123156



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS




                                    (Docket No. 123156)

     WILLIAM KEVIN PEACH, Appellee, v. LYNSEY E. McGOVERN, Appellant.

                              Opinion filed January 25, 2019.



        JUSTICE NEVILLE delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       Plaintiff William Kevin Peach, a motorist whose vehicle was rear-ended, sued
     the other driver, defendant Lynsey E. McGovern, in the circuit court of Marion
     County for personal injuries he sustained in the accident. The jury entered a verdict
     in favor of defendant, and the circuit court entered judgment on that verdict. The
     appellate court reversed and remanded for a new trial on damages, holding that the
     circuit court erred in allowing admission of postaccident photographs of the
     vehicles absent expert testimony and that the jury verdict was not supported by the
     evidence. 2017 IL App (5th) 160264. This court allowed defendant’s motion for
     leave to appeal. Ill. S. Ct. R. 315 (eff. Nov. 1, 2017). For the following reasons, we
     reverse the judgment of the appellate court.


¶2                                    I. BACKGROUND

¶3       Plaintiff brought a claim for injuries alleging that defendant was negligent
     when she rear-ended his vehicle, thereby causing injury to plaintiff’s neck. The
     following evidence was adduced at the jury trial.

¶4       On July 17, 2010, at approximately 10 p.m., plaintiff was on his way home from
     visiting his girlfriend, Nicole Carter. As he was driving his 1985 Nissan pickup
     truck, he had to stop at a stop sign at North Shelby Street and East Main Street in
     Salem, Illinois. While waiting at the stop sign for traffic to clear, the rear of
     plaintiff’s truck was struck by defendant’s vehicle. Plaintiff testified that, when the
     collision occurred, his head hit the back window of his truck, and his neck began
     hurting immediately.

¶5       The vehicle that rear-ended plaintiff’s truck was a 2001 Mitsubishi Eclipse
     driven by defendant, who was also on her way home. Defendant, testifying as an
     adverse witness, stated that she saw plaintiff stopped at a stop sign. She then fully
     stopped behind plaintiff’s truck. Defendant testified that she “spaced out” and let
     her “foot off the brake just a little bit, [and] tapped into his truck.” She never
     pressed the gas pedal once she had stopped.

¶6       After the accident, both plaintiff and defendant got out of their vehicles to
     inspect the damage, and eventually both walked away from the collision. Plaintiff
     testified that his back bumper was dented and “it looked like defendant’s front end
     was cracked a little bit.” Defendant testified that the license plate on her car was
     bent. Although the front bumper of defendant’s car had a crack, it was never
     determined if the accident caused this crack. Both plaintiff and defendant testified
     that the photographs taken of their respective vehicles subsequent to the accident
     were accurate representations of the condition of their vehicles immediately after
     the accident. The photos reflected minor damage to both vehicles. All of the photos
     were admitted into evidence, over plaintiff’s objections.




                                              -2-
¶7         Plaintiff testified that defendant was unwilling to call the police or exchange
       information. Instead, defendant left the scene. However, plaintiff was able to get
       her license plate number. Plaintiff drove back to Carter’s residence because his
       neck was hurting, he had a headache, and he felt as if he was in a daze.

¶8         Carter testified that plaintiff came back to her home about 15 minutes after he
       had left. He appeared to be disoriented and was complaining of “a severe headache
       and a lot of pain.” She testified that plaintiff stated he had been “plowed” into and
       that defendant was on her cell phone. Carter drove plaintiff to the emergency room
       of the Salem Township Hospital, in Salem, Illinois. She testified that 5½ years after
       the accident, plaintiff still complained of neck pain and once or twice every other
       day he would take Tylenol and lie down to alleviate the pain.

¶9         Plaintiff testified that, while he was in the emergency room, the staff put him in
       a neck collar and put him on a backboard. The staff did blood work and various
       tests. The staff also contacted the police so that an accident report could be made.

¶ 10       Plaintiff testified that since the accident occurred he has experienced chronic
       neck pain. A few days after the accident, plaintiff sought treatment from his family
       physician, Dr. Luecha Rutngamlug. Plaintiff was given steroids and a neck brace,
       but nothing helped. Plaintiff underwent a magnetic resonance image (MRI) of his
       cervical spine on September 16, 2010. He was referred to Dr. Michael Templer, a
       pain management specialist at the Orthopaedic Center of Southern Illinois in
       Mount Vernon. Plaintiff further testified that even now, six years later, he still has
       neck pain and every three to four days he has to rest because of the pain. He also
       testified that at the time of trial his medical bills exceeded $23,000. Regarding
       plaintiff’s vehicle, he testified that as a result of the accident, three or four days
       after the accident, the brackets on his truck bed failed and the truck was thereafter
       no longer drivable.

¶ 11       Dr. Templer’s testimony was presented in an evidence deposition. He was
       board certified in anesthesiology and pain management. Dr. Templer testified that
       he began seeing plaintiff on October 5, 2010, three months after the accident.
       Plaintiff had filled out a preexamination form in which he stated that his chief
       complaint was neck pain as the result of being rear-ended in a car accident with the
       estimated speed of impact at 25 to 30 miles per hour. At that first meeting, Dr.
       Templer did a physical examination of plaintiff and found “some tenderness in his



                                               -3-
       upper trapezius muscle, splenius capitis, paraspinal region.” Dr. Templer explained
       that plaintiff had tenderness throughout his entire neck.

¶ 12       Dr. Templer also reviewed the MRI provided by plaintiff, which revealed that
       plaintiff was suffering from some degenerative changes that had accumulated over
       the years but also from more recent acute injuries. Specifically, the MRI showed a
       straightening of the normal cervical lordiosis, which is consistent with neck muscle
       spasm and pain, moderate right stenosis foraminal narrowing that could give a
       person some pain into the right upper trapezius muscle, and compression of the
       nerves in the spinal cord. Plaintiff also had cervical sprain or strain, which is
       consistent with a whiplash injury. Dr. Templer prescribed a tapering dose of
       steroids, an anti-inflammatory medication and recommended a medial branch
       block injection, which would numb the nerves. The branch block was administered
       on November 11, 2010. Neither of these treatments helped plaintiff’s neck pain.
       The last time Dr. Templer saw plaintiff was on December 2, 2010, when plaintiff
       was offered a second medial branch block or an epidural injection. He declined
       both.

¶ 13       Dr. Templer’s final diagnosis was “[w]hiplash syndrome, chronic neck pain,
       cervical facet arthropathy, cervical disc herniation, possible cervicogenic pain,
       cervical annular tear, and possible cervical radiculopathy, cervical foraminal
       stenosis, and cervical degenerative disc disease.” He opined that the accident
       caused whiplash and may have caused an annular tear and loss of integrity of disc
       space. He explained that with whiplash, the neck moves beyond its typical range of
       motion and the overextension and flexion of the neck is the mechanism that causes
       the chronic pain. He stated that even a low-speed collision can cause
       hyperflexion/hyperextension injuries.

¶ 14       On cross-examination, after defense counsel asked if photos showing minor
       damage would have any effect on his diagnosis, Dr. Templer responded that he
       could not answer the question because it was not his expertise, as he was not a
       mechanical engineer. He stated that he was not “an expert in determining the
       damage done by a vehicle.” He explained that he was relying on what plaintiff told
       him and the objective findings in the MRI. In answer to the question whether the
       findings in his diagnosis could have been caused by the accident he responded,
       “Yes.” Over plaintiff’s objections, in response to the question whether they might




                                              -4-
       not have been caused by this accident, he responded, “Yes. That’s true. It might not
       have been caused by the accident.” Dr. Templer was also asked if some other event
       could have caused the findings, and he answered that “a lot of things could have
       happened” but he did not know of anything.

¶ 15       Garland Simmons, a sergeant with the Salem Police Department, testified that
       he was dispatched to the hospital where he spoke with plaintiff. Sergeant Simmons
       made an accident report and checked the vehicle registration of the license plate
       number he was given by plaintiff. He subsequently contacted defendant, and she
       admitted she had been involved in a vehicular accident. Defendant was ticketed for
       failure to reduce speed to avoid an accident and pled guilty to the offense. Sergeant
       Simmons further testified that plaintiff informed him there was minimal damage to
       both vehicles.

¶ 16       Defendant did not put on any witnesses. At the close of the evidence, the circuit
       court directed a verdict for plaintiff on the issue of negligence but reserved the
       questions of causation and damages for the jury. The jury subsequently returned a
       verdict in favor of defendant, awarding plaintiff zero damages. The circuit court
       denied plaintiff’s motion for a new trial on the issue of damages and defendant’s
       liability for those damages.

¶ 17       On appeal, plaintiff raised two issues. He contended that the court erred in
       allowing defense counsel to argue there was a correlation between the amount of
       damage to the vehicles as depicted in the photographs and plaintiff’s injuries,
       absent expert testimony, and the verdict was against the manifest weight of the
       evidence. The appellate court agreed with plaintiff and reversed the circuit court.
       2017 IL App (5th) 160264.

¶ 18      The appellate court reasoned that

          “while the photographs may have been relevant to allow the jury to infer the
          relative speed of the vehicles, there was clearly no evidence at trial relating the
          damage depicted in the photographs as the proximate cause of plaintiff’s
          overextension and flexion of his neck, the annular tear, the right disc protrusion
          at C3-4, or the loss of the integrity of plaintiff’s disc space. Indeed, these kinds
          of injuries, as described by Dr. Templer, are not within the ken of the ordinary
          juror and require the testimony of an expert witness.” Id. ¶ 16.




                                               -5-
¶ 19       The appellate court concluded that, where the injuries were as complicated as
       plaintiff’s and the expert opined that such injuries could occur in low-impact
       collisions and that he did not have the expertise to make the correlation between
       impact and injury, expert testimony was required before the photos would be
       relevant and admissible. Id. ¶¶ 16-19. The appellate court explained that the circuit
       court

          “had found defendant negligent as a matter of law, but left the issue of causation
          and damages for the jury. A verdict in favor of plaintiff on the issues of
          causation and damages should have followed, given the testimony and medical
          evidence presented at trial. From the evidence, it is clear that the jury should
          have concluded that defendant’s negligence proximately caused plaintiff’s
          injuries. We find it unreasonable that any jury, under the circumstances and the
          evidence presented, would not have at least awarded recovery for plaintiff’s
          hospital expenses incurred immediately after the collision. We recognize that
          the jury can disbelieve any testimony, at any time, even when uncontradicted,
          but we conclude that, in this instance, the jury’s findings are unreasonable and
          not based on the evidence presented at trial.” Id. ¶ 21.

       The court remanded for a jury trial on the issue of damages, with the minimum to
       cover plaintiff’s hospital expenses. Id. ¶ 23.

¶ 20       Defendant appeals to this court. The Illinois Association of Defense Trial
       Counsel was granted leave to submit an amicus curiae brief in support of
       defendant. Ill. S. Ct. R. 345 (eff. Sept. 20, 2010). Additional pertinent facts will be
       discussed in the context of the issues raised on appeal.


¶ 21                                      II. ANALYSIS

¶ 22       Before this court, defendant argues that the appellate court erred on three
       grounds: (1) by reversing the circuit court’s admission of postaccident vehicular
       photographs without requiring expert testimony, (2) by reversing the circuit court’s
       denial of plaintiff’s motion for a new trial, and (3) by essentially entering a
       judgment notwithstanding the verdict while applying an incorrect standard of
       review.




                                                -6-
¶ 23                  A. Admissibility of Postaccident Vehicular Photographs

¶ 24       Defendant argues that the appellate court erred in reversing the circuit court’s
       admission of postaccident vehicular photographs without requiring expert
       testimony. According to defendant, since the circuit court found the postaccident
       vehicular photographs relevant, it did not abuse its discretion in admitting the same
       without expert testimony interpreting the photos. Plaintiff responds that the photos
       were irrelevant to any issues in this case because Dr. Templer testified that
       plaintiff’s injuries could occur even in a low-speed collision. Plaintiff contends
       that, because speed was not determinative of what caused his injuries, the photos
       indicating minor damage to the vehicles were irrelevant. We disagree with plaintiff.

¶ 25       It is within the discretion of the circuit court to decide whether evidence is
       relevant and admissible, and a reviewing court will not disturb the circuit court’s
       decision absent a clear abuse of that discretion. In re Marriage of Bates, 212 Ill. 2d
       489, 522 (2004). An abuse of discretion occurs only where no reasonable person
       would take the position adopted by the circuit court. Dawdy v. Union Pacific R.R.
       Co., 207 Ill. 2d 167, 177 (2003).

¶ 26       Evidence is deemed relevant if it has any tendency to make the existence of any
       fact that is of consequence to the determination of the action more probable or less
       probable than it would be without the evidence. Ill. R. Evid. 401 (eff. Jan. 1, 2011).
       “Relevancy is ‘tested in the light of logic, experience and accepted assumptions as
       to human behavior.’ ” Voykin v. Estate of DeBoer, 192 Ill. 2d 49, 57 (2000)
       (quoting Marut v. Costello, 34 Ill. 2d 125, 128 (1965)). Under Illinois Rule of
       Evidence 402 (eff. Jan. 1, 2011), all relevant evidence is admissible except as
       otherwise provided by law.

¶ 27       In general, photographic evidence is admissible if it has a reasonable tendency
       to prove or disprove a material fact at issue in the case but may be excluded when
       irrelevant or immaterial or if its prejudicial nature outweighs its probative value.
       Johnson v. Bailey, 2012 IL App (3d) 110016, ¶ 13. In deciding the admissibility of
       postaccident vehicular photographs, once a proper foundation has been laid
       (People v. Taylor, 2011 IL 110067, ¶ 32; Johnson, 2012 IL App (3d) 110016, ¶ 13),
       the circuit court must determine whether the photos make the resulting injury to the
       plaintiff more or less probable and whether the photos may be relevant with regard




                                               -7-
       to impeachment (Ill. R. Evid. 401 (eff. Jan 1, 2011); see also Marut, 34 Ill. 2d at
       128).

¶ 28       Here, the appellate court relied on Baraniak v. Kurby, 371 Ill. App. 3d 310
       (2007), and DiCosola v. Bowman, 342 Ill. App. 3d 530 (2003), for the proposition
       that, absent expert testimony connecting the vehicle damage depicted in
       postaccident photographs to the plaintiff’s injuries, such photographs are not
       relevant and, therefore, not admissible. 2017 IL App (5th) 160264, ¶¶ 15-16, 18-19.
       In support of that proposition, Baraniak cited DiCosola, which cited this court’s
       decision in Voykin, 192 Ill. 2d 49.

¶ 29       We find that, in the context of those cases, reliance on Voykin was misplaced. In
       Voykin, the controlling issue was whether a defendant must introduce medical or
       other competent evidence of a causal relationship between a plaintiff’s prior injury
       and the present injury. Id. at 51. Resolution of that issue focused on the validity of
       the “ ‘same part of the body rule,’ ” which permitted a defendant to introduce
       evidence that the plaintiff had previously suffered injuries similar to those at issue.
       Id. at 53. Under that doctrine, evidence of a prior injury was admissible without a
       showing that it was causally connected to the present injury, provided both injuries
       affected the same part of the body. Id.

¶ 30        This court rejected the doctrine, noting that it was “nothing more than a
       bright-line relevancy standard.” Id. at 57. The court explained that relevancy is not
       an inherent characteristic of any item of evidence but exists only as a relation
       between an item of evidence and a matter properly provable in the case. Id. The
       Voykin court instead decided that, for evidence of a plaintiff’s prior injury to be
       admissible, the prior injury must make the existence of a fact that is of consequence
       more or less probable. Id. The Voykin court pointed out that “ ‘[j]urors are not
       skilled in the practice of medicine.’ ” Id. at 58-59 (quoting Walski v. Tiesenga, 72
       Ill. 2d 249, 256 (1978)). The court further explained:

          “Without question, the human body is complex. *** In most cases, the
          connection between the parts of the body and past and current injuries is a
          subject that is beyond the ken of the average layperson. Because of this
          complexity, we do not believe that, in normal circumstances, a lay juror can
          effectively or accurately assess the relationship between a prior injury and a
          current injury without expert assistance. Consequently, we conclude that, if a



                                                -8-
          defendant wishes to introduce evidence that the plaintiff has suffered a prior
          injury, whether to the ‘same part of the body’ or not, the defendant must
          introduce expert evidence demonstrating why the prior injury is relevant to
          causation, damages, or some other issue of consequence. This rule applies
          unless the trial court, in its discretion, determines that the natures of the prior
          and current injuries are such that a lay person can readily appraise the
          relationship, if any, between those injuries without expert assistance.” Id. at 59.

¶ 31       Because Voykin was predicated on the admissibility of evidence of the
       plaintiff’s prior injury, it is factually distinguishable from both Baraniak and
       DiCosola, which did not involve prior injuries. DiCosola improperly applied
       Voykin’s reasoning to the relationship between vehicular damage and the nature
       and extent of a plaintiff’s personal injuries (DiCosola, 342 Ill. App. 3d at 536-37),
       and Baraniak did the same (see Baraniak, 371 Ill. App. 3d at 317-18 (citing
       DiCosola)). Thus, DiCosola and Baraniak extended Voykin beyond its reasonable
       limits. Accordingly, to the extent that those appellate court cases are inconsistent
       with the analysis set forth below, they are overruled.

¶ 32       Here, as in Baraniak and DiCosola, there is no prior injury involved. This is not
       a case where jurors must determine whether there is a connection between the
       plaintiff’s past and current injuries. Given that factual distinction, there is no
       common thread connecting the reasoning in Voykin to this case.

¶ 33      In light of the above, we find it necessary to clarify the law governing the
       admissibility of postaccident vehicular photographs. We conclude that the proper
       analysis is that expressed by the appellate court in Ford v. Grizzle, 398 Ill. App. 3d
       639 (2010), Fronabarger v. Burns, 385 Ill. App. 3d 560 (2008), Jackson v. Seib,
       372 Ill. App. 3d 1061 (2007), and Ferro v. Griffiths, 361 Ill. App. 3d 738 (2005).

¶ 34        In each of these cases, the plaintiff sought recovery for injuries allegedly
       sustained in an automobile collision and asserted that postaccident photographs of
       the vehicles were not admissible unless expert testimony was presented to show a
       correlation between the amount of vehicular damage and the plaintiff’s injuries.
       Ford, 398 Ill. App. 3d at 648; Fronabarger, 385 Ill. App. 3d at 564; Jackson, 372
       Ill. App. 3d at 1070; Ferro, 361 Ill. App. 3d at 742. The appellate court refused to
       adopt a rigid rule that photographs of the vehicles involved in a collision are always
       admissible or that expert testimony is always necessary for such photographs to be



                                               -9-
       admitted. Ford, 398 Ill. App. 3d at 648; Fronabarger, 385 Ill. App. 3d at 564;
       Jackson, 372 Ill. App. 3d at 1070; Ferro, 361 Ill. App. 3d at 743.

¶ 35        The decision in each case observed that the essential question in deciding the
       admissibility of vehicular photographs is “whether the jury can properly relate the
       vehicular damage depicted in the photos to the injury without the aid of an expert,”
       which is an evidentiary question that must be resolved by the trial judge. Ford, 398
       Ill. App. 3d at 648; Fronabarger, 385 Ill. App. 3d at 564-65; Jackson, 372 Ill. App.
       3d at 1070-71; Ferro, 361 Ill. App. 3d at 743. The appellate court held in each case
       that it could not conclude that the trial court had abused its discretion by admitting
       vehicular photographs in the absence of expert testimony. Ford, 398 Ill. App. 3d at
       648; Fronabarger, 385 Ill. App. 3d at 565; Jackson, 372 Ill. App. 3d at 1071;
       Ferro, 361 Ill. App. 3d at 743.

¶ 36      We find that the reasoning of the appellate court in Ford, Fronabarger,
       Jackson, and Ferro correctly illustrates the application of the rules for the
       admission of postaccident vehicular photographs without expert testimony.

¶ 37       Turning to the admission of the postaccident vehicular photographs in the case
       at bar, the appellate court reasoned that, where the injuries were as complicated as
       plaintiff’s and his treating doctor testified that they could occur in low-impact
       collisions and that he did not have the expertise to make the correlation between the
       impact and injury, expert testimony was required before the photos would be
       relevant and admissible. 2017 IL App (5th) 160264, ¶¶ 14-19. The court concluded
       that the postaccident photos of the vehicles were simply not relevant unless a party
       offering the photographs presented expert testimony to connect the damage
       depicted in the photographs to plaintiff’s disputed injury claim. Id. ¶ 19. We
       disagree.

¶ 38       Postaccident photographs, just like testimony of witnesses describing an
       accident, are relevant to the issues of proximate cause and injury. McGrath v.
       Rohde, 53 Ill. 2d 56, 61 (1972); Ferro, 361 Ill. App. 3d at 743. Further, neither the
       photos nor the witness testimony need necessarily prove or disprove a particular
       medical condition in order to be admissible. See Ill. R. Evid. 401 (eff. Jan. 1, 2011).
       Complete certainty is not required for admissibility. Hawn v. Fritcher, 301 Ill. App.
       3d 248, 255 (1998). “ ‘An item of evidence being but a single link in a chain of
       proof, need not prove conclusively the proposition for which it is offered. *** It is



                                               - 10 -
       enough if the item could reasonably show that a fact is slightly more probable than
       it would appear without the evidence.’ ” Id. at 254 (quoting John W. Strong,
       McCormick on Evidence § 185, at 776-77 (4th ed. 1992)). Additionally, arguments
       about inferences from a party’s testimony concerning the nature of impact are
       equally and appropriately made from the photographs. See Marut, 34 Ill. 2d at 128;
       Moran v. Erickson, 297 Ill. App. 3d 342, 356 (1998); Phillips v. Lawrence, 87 Ill.
       App. 2d 60, 63 (1967).

¶ 39        If a jury is allowed to consider relevant testimony about vehicle speed and
       impact forces, a jury should be permitted to consider photographs that depict the
       damage, or lack thereof, done to the vehicles. See McGrath, 53 Ill. 2d at 61; Plank
       v. Holman, 46 Ill. 2d 465, 470-71 (1970) (finding that the truth-seeking process is
       best served by requiring direct evidence, rather than secondary evidence). These
       subjects are traditionally things jurors can understand, and experts have not been
       needed to supplement witness descriptions of events. McGrath, 53 Ill. 2d at 60-61;
       Plank, 46 Ill. 2d at 470-71. Illinois courts have long recognized the jury’s proper
       role in evaluating vehicle accident cases and the credibility of witnesses based on
       facts testified to and demonstrated by photographs. See Drews v. Gobel Freight
       Lines, Inc., 144 Ill. 2d 84, 101 (1991) (holding that the trial court could have validly
       determined that the photographs were relevant to show the extent of the decedent’s
       pain and suffering immediately after the accident and, thus, there was no abuse of
       its discretion); McGrath, 53 Ill. 2d at 61 (finding that the questions for the jurors
       did not require a scientific knowledge beyond that of typical jurors, the questions
       involved the driving actions of the plaintiff and defendant at the time, and a factual
       determination of these questions did not necessitate expert evidence to supplement
       the eyewitness testimony available); Gaines v. Townsend, 244 Ill. App. 3d 569, 575
       (1993) (determining that the evidence, the testimony of the parties, and the
       depositions of the doctors bring into question the extent of plaintiff’s injuries and
       whether they were proximately caused by defendant’s negligence and holding that
       whom to believe and the weight to be given all of the evidence are matters for the
       trier of fact); Philips, 87 Ill. App. 2d at 63 (stating “[b]oth logic and experience
       indicate that a person in a stopped car, struck by another car going at a speed in
       excess of 65 miles per hour, is more likely to receive more serious injuries than one
       similarly situated who is struck by a car going at a much slower speed. Under the
       circumstances, we believe the evidence of the speed of defendant’s car was




                                                - 11 -
       admissible as having some bearing on the extent of the injuries suffered by plaintiff
       and that it was error of the trial court to exclude this evidence.”).

¶ 40       In the case at bar, the photos were introduced to determine whether plaintiff
       was telling the truth about his injuries when there was minor damage to the parties’
       vehicles: plaintiff’s back bumper was dented, and defendant had a bent license
       plate, and the front bumper was cracked. As set forth above, the essential question
       in deciding the admissibility of postaccident photographs is whether the jury
       understands the evidence and can relate the vehicular damage depicted in the
       pictures to the injury without the aid of an expert. This is an evidentiary question to
       be resolved by the trial judge. Ford, 398 Ill. App. 3d at 648; Fronabarger, 385 Ill.
       App. 3d at 565; Jackson, 372 Ill. App. 3d at 1070-71; Ferro, 361 Ill. App. 3d at
       743.

¶ 41       With regard to plaintiff’s injuries, plaintiff testified that he has had chronic neck
       pain for the last six years as a result of the accident, although there was minor
       damage to the vehicles. Dr. Templer testified that “[e]verything fit for a
       hyperflexion/hyperextension injury for whiplash syndrome.” Although there were
       complicated medical diagnoses and medical terminology introduced at trial, Dr.
       Templer also provided a layperson’s explanation, and thus, the testimony could be
       understood by the average juror. For example, when asked what he meant by
       compression of the right lateral recess, he explained that “there could be
       compression of the nerves in the spinal cord.” Further, when asked what was meant
       by his finding that there was tenderness in plaintiff’s “upper trapezius muscle,
       splenius capitis, paraspinal region,” Dr. Templer explained that there was
       tenderness throughout plaintiff’s neck. Dr. Templer testified that the accident could
       have caused plaintiff’s injuries but also testified that the accident might not have
       caused the injuries.

¶ 42       Regarding credibility, as earlier observed, there was contradictory testimony
       from plaintiff regarding the nature and speed of the impact. Plaintiff’s girlfriend
       testified that plaintiff told her he was “plowed” into. Plaintiff reported to his doctor
       that his truck had been rear-ended, estimated the speed of the impact to be about 25
       to 30 miles per hour, and informed the police officer that there was minor damage
       to both vehicles. Plaintiff also testified that his back bumper was dented and four
       days after the accident his truck was no longer driveable. Defendant testified that




                                                - 12 -
       she was at a complete stop behind plaintiff’s car and rolled into the back of
       plaintiff’s vehicle. The photographs depicted minor physical damage to both
       vehicles as a result of the accident. Cf. Kayman v. Rasheed, 2015 IL App (1st)
       132631, ¶¶ 64-65 (finding that there was no testimony at trial regarding the nature
       of the impact; thus, there was simply no basis to use the photograph of vehicle
       damage as impeachment on that issue).

¶ 43        Given these facts, the circuit court could properly have found that the pictures,
       when considered with other evidence, were relevant to prove the matters at issue
       were “more or less probable.” Ill. R. Evid. 401 (eff. Jan. 1, 2011); Marut, 34 Ill. 2d
       at 128; Ferro, 361 Ill. App. 3d at 742-43. Thus, we cannot say that the court abused
       its discretion by admitting the photographs without requiring expert testimony.

¶ 44       Additionally, requiring an expert physician or auto reconstruction engineer to
       testify and explain evidence that is understood by the jurors imposes financial
       burdens on an already expensive discovery and trial process. Requiring an expert
       witness when there is no prior accident or preexisting injury forces parties to the
       task of finding and employing experts instead of simply permitting the jury to apply
       common sense and experience to evidence relevant to the causation issue in the
       case. Moreover, pro se parties, both plaintiff and defendant, may find it impossible
       to effectively proceed given the new financial burdens involved with expert
       retention.

¶ 45       Witness testimony about the speed of the vehicles, the force of impact, and the
       existence or extent of any resulting injuries in an automobile accident does not
       necessarily require scientific, technical, or other specialized knowledge in order for
       the trier of fact to understand the evidence and determine a fact in issue. Brenman v.
       Demello, 921 A.2d 1110, 1120 (N.J. 2007).

¶ 46       Juries are entitled to infer that which resides squarely in the center of everyday
       knowledge, the certainty of proportion, and the resulting recognition that slight
       force most often results in slight injury and great force most often is accompanied
       by great injury. Id. at 1120-21. Further, nothing prevented plaintiff from offering
       expert proofs for the purpose of persuading the factfinder to overcome an absence
       of proportionality between the force of the impact and the cause and severity of the
       resulting injuries, as Dr. Templer testified that this was not his expertise. See id. at




                                                - 13 -
       1120. Of course, such expert proofs address the weight to be given to photographs
       of impact, not their admissibility. Id. at 1120-21.

¶ 47       Consequently, we find that the photographs were relevant because they had a
       tendency to make a fact that was of consequence to the determination of the action,
       the existence and extent of plaintiff’s injuries, more probable or less probable than
       it would be without the evidence and to aid in the determination of credibility of the
       parties and, thus, admissible. Ill. R. Evid. 401 (eff. Jan. 1, 2011); see Marut, 34 Ill.
       2d at 128; Ford, 398 Ill. App. 3d at 648. Therefore, we conclude that the circuit
       court did not abuse its discretion in admitting the postaccident vehicular
       photographs without requiring expert testimony. Dawdy, 207 Ill. 2d at 177 (finding
       that an abuse of discretion occurs when no reasonable person would take the
       position adopted by the circuit court). Accordingly, we hold that the appellate court
       erred in reversing the circuit court’s admission of the postaccident vehicular
       photographs.


¶ 48                                B. Motion for a New Trial

¶ 49       We next consider defendant’s argument that the appellate court erred in
       reversing the circuit court’s denial of plaintiff’s motion for a new trial. Defendant
       contends that it is clear that plaintiff was not entitled to a new trial on the issue of
       damages because plaintiff did not carry his burden on proximate cause and
       resulting injury as required by law. Defendant further contends that plaintiff’s
       credibility and whether the alleged injuries were caused by this accident were the
       primary issues at trial. Defendant asserts that the jury was presented with two
       diametrically opposed versions of the facts and the jury chose not to believe
       plaintiff’s version that the vehicles’ impact caused him to sustain serious injuries.

¶ 50       On a motion for a new trial, a circuit court will weigh the evidence and set aside
       the verdict and order a new trial if the verdict is contrary to the manifest weight of
       the evidence. Lawlor v. North American Corp. of Illinois, 2012 IL 112530, ¶ 38. A
       verdict is against the manifest weight of the evidence where the opposite
       conclusion is clearly evident or where the findings of the jury are unreasonable,
       arbitrary, and not based upon any of the evidence. Id.; Maple v. Gustafson, 151 Ill.
       2d 445, 454 (1992). The reviewing court will not reverse the circuit court’s ruling




                                                - 14 -
       on a motion for a new trial unless it is affirmatively shown that the circuit court
       abused its discretion. Lawlor, 2012 IL 112530, ¶ 38; Maple, 151 Ill. 2d at 455.

¶ 51        In determining whether the circuit court abused its discretion in denying the
       plaintiff’s request for a new trial, the reviewing court should consider whether the
       jury’s verdict was supported by the evidence and whether the losing party was
       denied a fair trial. Maple, 151 Ill. 2d at 455. In Maple, this court noted that it is
       important to keep in mind that the trial judge, in passing upon the motion for a new
       trial, has the benefit of his previous observations of the appearance of the witnesses,
       their manner in testifying, and of the circumstances aiding in the determination of
       credibility. Id. at 456. According to Maple, the question of whom to believe and
       what weight to be given all of the evidence is a decision for the trier of fact, whose
       determinations should not be upset on review unless manifestly erroneous. Id. at
       460.

¶ 52       Defendant contends that the jury’s verdict was not against the manifest weight
       of the evidence and the appellate court erred in reversing the determination of the
       jury and the circuit court. According to defendant, the jury’s verdict was supported
       by ample evidence including (1) the equivocal testimony of plaintiff’s expert that
       some other event could have caused plaintiff’s injuries, 1 (2) the contradictory
       testimony of plaintiff, and (3) the photographic evidence showing minor damage to
       the parties’ vehicles. Defendant argues that the appellate court usurped the
       fundamental right of a jury to decide the credibility of witnesses and the right of a
       jury to decline to accept injury claims when they are based largely upon plaintiff’s
       subjective complaints.

¶ 53       In an automobile negligence case, the burden is on the plaintiff to establish a
       negligence cause of action. The plaintiff must prove that the defendant was
       negligent and that the defendant’s negligence was a direct and proximate cause of
       an injury sustained by the plaintiff. Jones v. Chicago HMO Ltd. of Illinois, 191 Ill.
       2d 278, 294 (2000); Hamilton v. Hastings, 2014 IL App (4th) 131021, ¶ 35. The
       issue of whether an automobile accident has proximately caused any injury is
       uniquely a question of fact for the jury to decide. Redmond v. Socha, 216 Ill. 2d
           1
            Asked on cross-examination if some other event might have caused plaintiff’s injuries, Dr.
       Templer testified, “I’m sure a lot of things could have happened,” but that he did not know of any
       other event.




                                                    - 15 -
       622, 644-45 (2005); Maple, 151 Ill. 2d at 460. Jurors, through their own common
       sense and life experience, are well equipped to weigh the evidence and reach a
       conclusion that an automobile accident either did or did not cause an injury. Snover
       v. McGraw, 172 Ill. 2d 438, 448-49 (1996); Marut, 34 Ill. 2d at 128; Palmer v.
       Craig, 246 Ill. App. 3d 323, 329 (1993); Phillips, 87 Ill. App. 2d at 63. Where the
       circuit court, after presiding over a jury trial and having the opportunity to observe
       the trial witnesses, exercises its discretion and finds that there was sufficient
       evidence to support the verdict, it would constitute an abuse of discretion to grant a
       new trial. Maple, 151 Ill. 2d at 455-56.

¶ 54       Further, a jury is not required to accept the testimony of plaintiff’s expert where
       the testimony conflicts with defendant’s testimony as to the nature of the impact.
       Id. at 460; Gaines, 244 Ill. App. 3d at 575. Whether an opinion should be accepted
       is not for the trial judge but is for the finder of fact. Melecosky v. McCarthy
       Brothers Co., 115 Ill. 2d 209, 216 (1986). Also, the fact that an expert’s opinion is
       based upon information received from an interested litigant is relevant only to the
       weight it should be given. J.L. Simmons Co. ex rel. Hartford Insurance Group v.
       Firestone Tire & Rubber Co., 108 Ill. 2d 106, 117 (1985).

¶ 55       A doctor’s reliance on his patient’s credibility and his acceptance of the
       patient’s history and subjective expressions of pain, for purposes of making a
       medical diagnosis and rendering medical treatment, is not binding on a jury.
       Melecosky, 115 Ill. 2d at 216-17. The jury is empowered to make credibility
       determinations and must make its own assessment of the patient’s veracity, not
       merely with respect to that person’s in-court testimony but also with respect to that
       person’s general credibility to the extent that person’s credibility is relevant to the
       ultimate determination in the case. Maple, 151 Ill. 2d at 460; Melecosky, 115 Ill. 2d
       at 216-17 (stating that the jury must decide the weight to be given the opinion of the
       medical expert that is based upon the patient’s subjective statements to the expert);
       Moran, 297 Ill. App. 3d at 354; Aguinaga v. City of Chicago, 243 Ill. App. 3d 552,
       562 (1993) (finding that the expert’s testimony is but the opinion of the witness
       given on facts assumed to be true; it is the function of the trier of fact to determine
       the facts (citing Beloit Foundry v. Industrial Comm’n, 62 Ill. 2d 535, 539 (1972))).
       Additionally, a defendant is not required to present medical testimony to contradict
       or discredit the testimony of plaintiff or plaintiff’s witnesses. See Redmond, 216 Ill.
       2d at 644; Pecaro v. Baer, 406 Ill. App. 3d 915, 920-22 (2010). Thus, if the jury




                                               - 16 -
       finds the plaintiff to be incredible, it can correspondingly disregard the opinions of
       the medical professional that are based upon information supplied to the
       professional by the plaintiff. Moran, 297 Ill. App. 3d at 353.

¶ 56       In the case at bar, the jury was instructed to determine whether plaintiff was
       injured and whether plaintiff’s injuries were proximately caused by defendant’s
       negligence. Significant questions arose at trial regarding these issues. The
       “constitution does, and judges should, carefully preserve the right of the parties to
       have a substantial factual dispute resolved by the jury, for it is here that assessment
       of the credibility of witnesses may well prove decisive.” Pedrick v. Peoria &
       Eastern R.R. Co., 37 Ill. 2d 494, 504 (1967); Ill. Const. 1970, art. I, § 13.

¶ 57       After a careful review of the evidence adduced at trial, as set forth above, we
       cannot conclude that the jury’s findings were unreasonable, arbitrary, and not based
       upon the evidence. The inference that plaintiff did not actually suffer any injury due
       to defendant’s negligence is one that could reasonably be drawn from the evidence.
       The jury heard testimony that (1) defendant’s vehicle came to a complete stop and
       rolled at idle speed into the rear of plaintiff’s vehicle, (2) plaintiff’s vehicle was
       driveable after the accident, and (3) plaintiff drove his vehicle to his girlfriend’s
       house immediately after the accident. They also heard the subjective nature of
       plaintiff’s injuries and that six years later he still had neck pain. Dr. Templer
       testified that the accident caused whiplash and could have caused other cervical
       issues. Referring to plaintiff’s MRI, Dr. Templer testified that there were acute
       findings of a more recent nature and degenerative findings from the aging process.
       He further opined that the accident could have caused the injuries and, conversely,
       may not have caused the injuries. He also explained that he could not relate the
       speed or level of impact to plaintiff’s injuries because he was not a mechanical
       engineer and that was not his expertise.

¶ 58       Moreover, the jury heard contradictory evidence from plaintiff when he
       described how the accident occurred and the speed of impact. He told his girlfriend
       he had been “plowed” into. He filled out a patient form for Dr. Templer estimating
       the speed of impact between 25 and 30 miles per hour. He informed the police
       officer that there was little damage to either vehicle. Both parties testified at trial to
       minor damage to their respective vehicles. Additionally, the postaccident vehicular
       photographs showing minor damage provided independent evidence that




                                                 - 17 -
       discredited plaintiff’s version of events but corroborated defendant’s testimony that
       there was low impact. Thus, the evidence was conflicting, and disputed questions
       of fact were presented. The question of whom to believe and what weight to be
       given all of the evidence was a decision for the trier of fact, whose determination
       should not be upset on review unless manifestly erroneous. Maple, 151 Ill. 2d at
       460.

¶ 59       Here, we find that although the appellate court acknowledged that the jury can
       disbelieve any testimony, at any time, even when uncontradicted, the court,
       nonetheless, substituted its judgment for that of the jury. The court entered its own
       judgment on the issues of proximate cause and existence of damages, leaving only
       the amount of damages, in excess of a minimum, to be considered by the jury on
       remand, in violation of Maple. 2017 Ill App (5th) 160264, ¶ 21.

¶ 60       We determine that the jury could reasonably find that plaintiff’s contradictory
       testimony caused credibility issues and, therefore, that plaintiff failed to carry his
       burden and prove the issues of proximate cause and damages. Thus, their finding
       was not manifestly erroneous.

¶ 61       This court has recognized that

           “ ‘[i]t is the jury, not the court, which is the fact-finding body. It weighs the
           contradictory evidence and inferences, judges the credibility of witnesses,
           receives expert instructions, and draws the ultimate conclusion as to the facts.
           The very essence of its function is to select from among conflicting inferences
           and conclusions that which it considers most reasonable. *** That conclusion,
           whether it relates to negligence, causation or any other factual matter, cannot be
           ignored. Courts are not free to reweigh the evidence and set aside the jury
           verdict merely because the jury could have drawn different inferences or
           conclusions or because judges feel that other results are more reasonable.’ ”
           Dowler v. New York, Chicago & St. Louis R.R. Co., 5 Ill. 2d 125, 130 (1955)
           (quoting Tennant v. Peoria & Pekin Union Ry. Co., 321 U.S. 29, 35 (1944)).

¶ 62       Consequently, we conclude that the circuit court properly exercised its
       discretion when it denied plaintiff’s motion for a new trial. Accordingly, we hold
       that the appellate court erred when it reversed the circuit court’s denial of plaintiff’s
       motion for a new trial.




                                                - 18 -
¶ 63        As earlier noted, defendant argues, and plaintiff also concedes, that the
       appellate court essentially entered a judgment notwithstanding the verdict while
       applying an incorrect standard of review. However, since we have held that the
       circuit court did not abuse its discretion in denying plaintiff’s motion for a new
       trial, resolution of this argument is not necessary to the disposition of this case.

¶ 64       Courts of review will not decide moot or abstract questions, will not review
       cases merely to establish precedent, and will not render advisory opinions. Italia
       Foods, Inc. v. Sun Tours, Inc., 2011 IL 110350, ¶ 41. Courts of review will also
       ordinarily not consider issues that are not essential to the disposition of the causes
       before them or where the results are not affected regardless of how the issues are
       decided. Id.; Condon v. American Telephone & Telegraph Co., 136 Ill. 2d 95, 99
       (1990). Thus, we need not and do not address this argument.


¶ 65                                   III. CONCLUSION

¶ 66       For the foregoing reasons, the judgment of the appellate court is reversed, and
       the judgment of the circuit court is affirmed.


¶ 67      Appellate court judgment reversed.

¶ 68      Circuit court judgment affirmed.




                                               - 19 -